370 P.2d 738 (1962)
WYOMING FARM BUREAU MUTUAL INSURANCE COMPANY, a Corporation, Appellant (Plaintiff below),
v.
Darrell VANNELLI and Rosalie Vannelli, Appellees (Defendants below).
No. 3103
Supreme Court of Wyoming.
April 18, 1962.
Henderson, Godfrey & Kline, Cheyenne, for appellant.
G. Joseph Cardine, Casper, for appellees.
Before BLUME, C.J., and PARKER, HARNSBERGER and McINTYRE, JJ.
PER CURIAM.
Pursuant to a notice of appeal dated and served November 9, 1961, appellant has attempted to appeal to this court from an oral order made in open court directing a verdict in favor of opposing parties. Appellees have moved to dismiss such appeal on the ground that notice of appeal was premature. The alleged order is not an appealable order, and no judgment or final order, as defined by Rule 72(a), Wyoming Rules of Civil Procedure, was entered until December 6, 1961.
For the reasons set forth in the following opinions, it is apparent that this court has no jurisdiction to consider appellant's appeal: Hahn v. Citizens' State Bank, 25 Wyo. 467, 171 P. 889, 893, 172 P. 705; Culbertson v. Ainsworth, 26 Wyo. 214, 181 P. 418; Fertile Valley Canal Co. v. Kearney, 37 Wyo. 475, 263 P. 620; In re Pringle's Estate, 51 Wyo. 352, 67 P.2d 204, 205, 110 A.L.R. 987.
Appeal dismissed.